NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 TIMOTHY SNEED,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5131
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00194-CFL, Judge Charles F.
Lettow.
               ______________________

                 Decided: May 11, 2015
                ______________________

   TIMOTHY SNEED, Chipley, FL, pro se.

     LISA LEFANTE DONAHUE, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., REGINALD T. BLADES, JR.
                 ______________________
2                                              SNEED   v. US



PER CURIAM.
     Timothy Sneed appeals from a decision of the Court of
Federal Claims (the “Claims Court”) dismissing his claims
for lack of subject matter jurisdiction. We affirm.
                      BACKGROUND
     Sneed is currently incarcerated by the Florida De-
partment of Corrections. Sneed filed a claim in the Claims
Court under the Tucker Act, 28 U.S.C. § 1491. Sneed
alleged that, inter alia, several state officials were com-
pensated for offices that they did not lawfully hold, state
officials committed fraud, and the state of Florida unlaw-
fully took his property.
    The Claims Court dismissed Sneed’s claim because it,
inter alia, 1) named individuals as defendants; 2) alleged
criminal violations; 3) failed to cite a federal statute or
regulation constituting a money-mandating source of law;
and 4) did not allege a taking by the United States but
rather by the state of Florida. Sneed appealed the dismis-
sal. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                       DISCUSSION
    We review a dismissal for lack of subject matter juris-
diction de novo. M. Marokapis Carpentry, Inc. v. United
States, 609 F.3d 1323, 1327 (Fed. Cir. 2010).
    The Tucker Act grants jurisdiction to the Claims
Court only “to render judgment upon any claim against
the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.” 28 U.S.C. § 1491. “The
Tucker Act itself does not create a substantive cause of
action; in order to come within the jurisdictional reach
and the waiver of the Tucker Act, a plaintiff must identify
SNEED   v. US                                               3



a separate source of substantive law that creates the right
to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005).
    Sneed’s complaint seeks compensation for actions of
Florida state officials and the state of Florida itself relat-
ed to his criminal conviction. The Claims Court provides a
forum for the adjudication of claims against the United
States for the actions of federal agencies and officials. See
United States v. Sherwood, 312 U.S. 584, 587–89 (1941)
(jurisdiction of Claims Court “is narrowly restricted to the
adjudication of suits brought against the government
alone”); Winston v. United States, 465 F. App’x 960, 961
(Fed. Cir. 2012) (allegations against state, state officers,
and private individuals were not within the jurisdiction of
the Claims Court). Sneed has identified no federal statute
or constitutional provision that is a money-mandating
source of law for claims against the United States for
actions of state officials or the state of Florida.
                        AFFIRMED
                           COSTS
    No costs.